Case: 21-10253     Document: 00516238168            Page: 1   Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 14, 2022
                                     No. 21-10253
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                        versus

   Anthony Thomas Callahan,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-277-1


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Anthony Thomas Callahan appeals his statutory-maximum sentence
   of 120 months of imprisonment, imposed upon his guilty-plea conviction of
   being a felon in possession of a firearm. See 18 U.S.C. §§ 922(g)(1),
   924(a)(2).    Callahan challenges both the procedural and substantive
   reasonableness of his sentence.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10253      Document: 00516238168           Page: 2     Date Filed: 03/14/2022




                                     No. 21-10253


          For the first time on appeal, Callahan challenges the district court’s
   calculation of his offense level, arguing that his total offense level should have
   been 11 after the district court sustained an objection at sentencing. As the
   Government correctly notes, once the district court sustained Callahan’s
   objection to an enhancement and, based on the order in which adjustments
   apply under the Sentencing Guidelines, his offense level was below the
   threshold for a third-level reduction under U.S.S.G. § 3E1.1(b).              See
   U.S.S.G. § 1B1.1(a)(1)–(3); § 3E1.1(a)–(b). Callahan thus has shown no
   error, much less a clear or obvious one, in the calculation of his advisory
   guidelines range. See United States v. Coto-Mendoza, 986 F.3d 583, 585 (5th
   Cir. 2021), cert. denied, 2021 WL 4508433 (U.S. Oct. 4, 2021) (No. 20-8439).
          Similarly, Callahan is mistaken in his challenge to the district court’s
   determination that three of his five prior convictions, uncounted for purposes
   of his criminal history but considered for purposes of sentencing, were
   felonies. Because the three uncounted offenses were Texas state jail felonies,
   punishable by a term in prison of up to two years, they qualified as felonies
   under the Sentencing Guidelines. See U.S.S.G. § 4A1.2(o); Tex. Penal
   Code Ann. § 12.35. The district court did not clearly or obviously err in
   treating the prior convictions as felonies. See Coto-Mendoza, 986 F.3d at 585.
          In the one procedural challenge which Callahan arguably preserved,
   he argues that the district court erred in considering “disputed” conduct
   underlying pending state charges. Callahan did not provide competent
   rebuttal evidence to the presentence report. See United States v. Solis, 299
   F.3d 420, 455 (5th Cir. 2002). The district court, therefore, did not clearly
   err in relying on the presentence report’s detailed factual recitation of the
   conduct, which was derived from state and federal investigative materials and
   confirmed with an interview with federal law enforcement. See United States
   v. Kearby, 943 F.3d 969, 974 (5th Cir. 2019), cert. denied, 140 S. Ct. 2584
   (2020); United States v. Windless, 719 F.3d 415, 420 (5th Cir. 2013).



                                           2
Case: 21-10253      Document: 00516238168           Page: 3    Date Filed: 03/14/2022




                                     No. 21-10253


          In another unpreserved challenge reviewed only for plain error, see
   Coto-Mendoza, 986 F.3d at 585, Callahan argues that the district court failed
   to provide an adequate explanation for his sentence, particularly the upward
   variance. In light of the district court’s fact-specific explanation, aligned to
   the 18 U.S.C. § 3553(a) factors, Callahan fails to show error, plain or
   otherwise, in the sufficiency of the district court’s explanation for the
   sentence. See Gall v. United States, 552 U.S. 38, 50–51 (2007); Coto-Mendoza,
   986 F.3d at 585; United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).
          Much of Callahan’s argument goes to the substantive reasonableness
   of his sentence. Callahan preserved this challenge, and we review for abuse
   of discretion, considering whether, under the totality of the circumstances
   and as a matter of substance, the § 3553(a) sentencing factors support the
   sentence. See United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir.
   2012). We are not persuaded by Callahan’s conclusory arguments based on
   general punishment statistics and unsubstantiated sentencing disparities, the
   weight given to his pending criminal charges and criminal history, and the
   extent of the variance. See United States v. Waguespack, 935 F.3d 322, 337
   (5th Cir. 2019); Gerezano-Rosales, 692 F.3d at 400–01; United States v.
   Brantley, 537 F.3d 347, 348–50 (5th Cir. 2008).
          The totality of the circumstances, including the significant deference
   we accord the district court’s reasoning and consideration of the § 3553(a)
   factors, supports the sentence imposed. See Gall, 552 U.S. at 51. Callahan’s
   disagreement with the propriety of his sentence and the district court’s
   balancing of the § 3553(a) factors is insufficient to establish that the district
   court abused its discretion. See United States v. Douglas, 957 F.3d 602, 609–
   10 (5th Cir. 2020). The judgment of the district court is AFFIRMED.




                                          3